Title: From George Washington to Charles Crookshanks, 15 May 1783
From: Washington, George
To: Crookshanks, Charles


                  
                     Gentn
                     Head Qrs Newburgh 15th May 1783
                  
                  The last Southern Mail brot me a Letter from Jno. Searle Esqr. & Co., inclosing a Bill of Lading for two Pipes of old Madeira Wine which were Shipped in the Freemason Captn Wm Thomas, and Consigned to your Care at Oxford.  I shall thank you, Gentlemen, for forwarding the said wine to Mr Lund Washington on Potomk River; 10 Miles below Alexa. in Virginia; who will pay the freight of them from the Island, and round to that place.  I have only to entreat that they may be committed to safe hands, to prevent wasteage or adulteration.  I have the honor to be Gentn Yr Most Obedt Servt
                  
                     Go: Washington
                  
               